To set aside taxation of costs for the reason (1) that the notice thereof was insufficient, and (2) that the circuit judge had no authority to tax same at Chambers.
Denied December 4, 1895, with costs.
The notice was served personally at Bellaire where counsel upon whom served resided, on the evening of June 26, for June 29, at Traverse City, thirty-five miles distant.
The taxation was by the circuit judge at Chambers, the clerk being disqualified. Respondent insisted that the taxation of costs is a ministerial act and may be done at Chambers. Abbott vs. 3\j[athews, 26 1VL, 175, and inasmuch as, upon motion of relator, a re-taxation was had in court, the objection that the first taxation was at Chambers, is without force.